1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7   BANK OF AMERICA, NATIONAL
 8   ASSOCIATION AS SUCCESSOR
 9   BY MERGER TO LASALLE BANK
10   NATIONAL ASSOCIATION, AS
11   TRUSTEE FOR THE C-BASS
12   MORTGAGE LOAN ASSET-BACKED
13   CERTIFICATES, SERIES 2007-SP1,

14          Plaintiff-Appellee,

15 v.                                                                                  NO. 30,808

16 MUKHTIAR S. KHALSA,

17          Defendant-Appellant,

18 and

19 GURNAM KHALSA, JP MORGAN, CHASE
20 BANK, N.A., and UNKNOWN TENANT
21 (REAL NAME UNKNOWN),

22          Defendants.

23 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
24 Barbara J. Vigil, District Judge

25 Little & Dranttel, P.C.
26 Elizabeth Dranttel
27 Albuquerque, NM

28 for Appellee
 1 Mukhtiar S. Khalsa
 2 Santa Cruz, NM

 3 Pro Se Appellant

 4                          MEMORANDUM OPINION

 5 KENNEDY, Judge.

 6       Summary dismissal was proposed for the reasons stated in the calendar notice.

 7 No memorandum opposing summary dismissal has been filed, and the time for doing

 8 so has expired. DISMISSED.

 9       IT IS SO ORDERED.



10
11                                       RODERICK T. KENNEDY, Judge

12 WE CONCUR:



13
14 JONATHAN B. SUTIN, Judge



15
16 LINDA M. VANZI, Judge




                                           2